

116 HRES 1197 IH: Expressing support for the designation of October 23, 2020, as a national day of remembrance of the tragic 1983 terrorist bombing of the United States Marine Corps barracks in Beirut, Lebanon.
U.S. House of Representatives
2020-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1197IN THE HOUSE OF REPRESENTATIVESOctober 16, 2020Mr. Pence (for himself, Mr. Gallagher, Mr. Cisneros, and Mr. Carbajal) submitted the following resolution; which was referred to the Committee on Armed Services, and in addition to the Committee on Veterans' Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedRESOLUTIONExpressing support for the designation of October 23, 2020, as a national day of remembrance of the tragic 1983 terrorist bombing of the United States Marine Corps barracks in Beirut, Lebanon.Whereas the United States deployed members of the Armed Forces to Lebanon in 1982 as part of a multinational peacekeeping force;Whereas, at 6:22 a.m. local time on October 23, 1983, a truck packed with explosives detonated outside of a building at Beirut International Airport that served as quarters for several hundred members of the United States Armed Forces deployed as part of the peacekeeping force;Whereas 241 members of the Armed Forces lost their life in the blast;Whereas the attack killed 220 marines, members of the 1st Battalion, 8th Marines Battalion Landing Team;Whereas October 23, 1983, was the deadliest day for the Marine Corps since the Battle of Iwo Jima in February 1945 during World War II;Whereas in addition to the Marine Corps casualties, 18 Navy sailors and 3 Army soldiers were killed, and more than 100 other members of the Armed Forces were injured;Whereas members of the Armed Forces from 39 States and Puerto Rico died while serving in Beirut, Lebanon, from 1982 to 1984;Whereas on the same day as the bombing of the Marine Corps barracks, another suicide bomber killed 58 French paratroopers housed at another building in Beirut;Whereas this terrorist attack on October 23, 1983, followed a separate tragic suicide bombing on April 18, 1983, that killed 63 people, including 17 Americans, and injured 120 others in front of the United States Embassy in Beirut; andWhereas it is fitting and proper that the events of October 23, 1983, and the members of the United States Armed Forces who died in Beirut on that day are recognized and commemorated through the establishment of a national day of remembrance on October 23: Now, therefore, be itThat the House of Representatives—(1)supports the designation of a national day of remembrance for members of the United States Armed Forces who were killed or injured by the terrorist attack on the United States Marine Corps barracks in Beirut, Lebanon, on October 23, 1983;(2)honors the Gold Star Families who lost their loved ones more than three decades ago;(3)remembers the faith and loyalty of the soldiers, sailors, and marines who laid down their lives to protect our freedoms; and all veterans who have so nobly worn the uniform of our Armed Forces; and(4)encourages the people of the United States to honor the fallen by supporting and participating in appropriate ceremonies, programs, and other activities in observance of such a national day of remembrance.